UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-KSB/ Amendment No.1 þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 for the transaction period fromto Commission File Number 000-19566 EARTH SEARCH SCIENCES, INC, (Name of Small Business Issuer in its charter) Nevada 870437723 (State or other jurisdictionof incorporation) (I.R.S. EmployerIdentification No.) 306 Stoner Loop Road, #6, Lakeside, Montana 59922 (Address of principal executive offices) (Zip code) Issuer’s telephone number (406) 751-5200 Securities registered under Section 12(b) of the Exchange Act: None Title of each class Name of each exchange on which Registered Securities registered under Section12(g) of the Exchange Act: Common Stock (Title of class) (Title of class) Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.þ Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o Noþ State issuer’s revenues for its most recent fiscal year. $91,429. State the aggregate market value of the voting and nonvoting common equity held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60days. At the closing price of the stock as of May31, 2007 of $0.24, the approximate aggregate market value of voting stock held by non-affiliates is $6,911,308. As of June 29, 2007 96,327,473 shares of Common Stock, $.001 par value, of the registrant were issued and outstanding. Explanatory Note This Amendment No.1 to Form 10KSB (“Amendment”) is filed to clarify certain disclosures regarding the capital lease obligation with Accuprobe pursuant to which the Registrant continues to accrue liabilities.These revised disclosures may be found on page 6 under the heading “Item 3 – Litigation”, page 9 under the heading “Management’s Discussion and Analysis – Results of Operations” and page F-13 under the heading“Note10 – Forgiveness of Debt”.Further, this Amendment revises disclosures found on page 6 under the heading“Item 2 – Properties” andpage F-4under “Statement of Changes in Stockholders’ Deficit”. TABLE OF CONTENTS PART I 1 Item 1 - Business 1 Item 2 - Properties 6 Item 3 - Legal Proceedings 6 Item 4 - Submission of Matters to a Vote of Security Holders 7 PART II 7 Item 5 - Market for the Registrant's Common Stock Equity and Related Shareholder Matters 7 Item 6 - Management's Discussion and Analysis 8 Item 7 - Financial Statements F-1 Item 8 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 8A- Controls and Procedures 13 Item 8B - Other Information 13 PART III 14 Item 9 - Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act 14 Item 10 - Executive Compensation 15 Item 11 - Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 12 - Certain Relationships and Related Transactions, and Director Independence 16 Item 13 - Exhibits 18 Item 14 - Principal Accountants Fee and Services 17 SIGNATURES 20 PART I ITEM 1.BUSINESS Earth Search Sciences, Inc. (the Company) was incorporated in 1984 under the laws of the state of Utah. Earth Search Sciences, Inc. has four wholly-owned subsidiaries: Skywatch Exploration, Inc., Polyspectrum Imaging, Inc., Geoprobe, Inc., and STDC, Inc. In addition, there are five majority-owned consolidated subsidiaries: Earth Search Resources, Inc., Eco Probe, Inc., ESSI Probe 1 LC, Petro Probe, Inc. and Terranet, Inc. The 50% owned subsidiary ESSI Probe 1 LC was formed as a joint venture to own and operate hyperspectral instruments. All subsidiaries, excepting Petro Probe, were inactive during the fiscal years ended March 31, 2007 and 2006. The Company utilizes an aircraft mounted hyperspectral remote sensing instrument to gather precise geological data from the surface of the Earth. Solar energy is reflected from surface materials and the instrument, called “Probe-1”, captures the data in digital form. The Probe 1 sensor is an imaging spectrometer, specifically a "whiskbroom style" opto-mechanical scanner system that collects data in a cross-track direction by mechanical scanning and in an along-track direction by movement of the airborne platform.The sensor uses a diffraction grating to direct reflected sunlight onto four detector arrays covering the 400 to 2500 nanometer range of the electromagnetic spectrum. ). In the VNIR and SWIR, the at-sensor radiance is dispersed by four spectrographs onto four detector arrays. Spectral coverage is nearly continuous in these regions with small gaps in the middle of the 1.4 and 1.9 nm atmospheric water bands. In order to avoid geometric distortions in the recorded imagery, the Probe-1 is mounted on a 3 axis, gyro-stabilized mount. Geolocation of nadir pixels is assisted by the recording of aircraft GPS positional data and tagging each scan line with a time that is referenced to the UTC time interrupts from the GPS receiver. Incoming photons build up in the detectors to register as an electronic signal. These correlate to digital counts that indicate the amount of signal coming from the Earth’s surface. The visible wavelength detector array includes a Si detector array operated at ambient temperature, and the near-infrared, and two short wavelength IR arrays incorporate InSb arrays cooled by liquid nitrogen to 77K. Each spectrographic module provides 32 spectral channels.Data are recorded on Exabyte Mammoth tape drives, two of which are installed to provide an on-line storage capacity of up to 80 GB. The Probe 1 sensors currently generate data at approximately 2.5 MB per second. Each data set includes what can be described as 128 images, each collected at a different wavelength.When the data are converted to reflectance, materials on the Earth’s surface can be identified based upon diagnostic absorption features.This holds true whether the target is rocks and minerals, vegetation, or man-made materials. The detail in hyperspectral reflectance data allows identification – not just detection – of materials.
